157 S.E.2d 610 (1967)
272 N.C. 108
STATE of North Carolina
v.
Hugh Beam JONES.
No. 411.
Supreme Court of North Carolina.
November 22, 1967.
*611 Atty. Gen. T. W. Bruton, Asst. Atty. Gen. Geo. A. Goodwyn and Asst. Atty. Gen. Millard R. Rich, Jr., for the State.
Ramsey, Long & Jackson, Roxboro, for defendant appellant.
PER CURIAM.
The portion of the charge to which exception is taken is a correct statement of law and is free from error. The pertinent language of G.S. § 14-54 is, "If any person, with intent to commit a felony or other infamous crime therein, shall break or enter * * * any storehouse, shop * * or other building where any merchandise * * * or other personal property shall be * * * he shall be guilty of a felony * *" (Emphasis added.) The breaking of the store window with the requisite intent to commit a felony therein completes the offense even though the defendant is interrupted or otherwise abandons his purpose without actually entering the building. State v. Nichols, 268 N.C. 152, 150 S.E.2d 21; State v. Smith, 266 N.C. 747, 147 S.E.2d 165. Although there is no exception to any other portion of the charge we have considered it in its entirety. It contains a detailed summary of the evidence and of the contentions of the State and of the defendant, to which no objection was entered, and with which defendant advised the trial court that he was content. The charge contains a full and accurate statement of the rules of law applicable to such evidence and contentions and to the offense with which the defendant was charged.
No error.